Title: Jacques Donatien Leray Chaumont de to John Adams: A Translation, 25 February 1779
From: Chaumont, Jacques Donatien, Leray de
To: Adams, John


      
       Sir
       Passy, 25 February 1779
      
      In regard to your desire, expressed to me yesterday, of returning to America and the dangers of being captured and made prisoner by your enemies, I have been thinking that your continuance at Passy might not suit you, and that you might prefer to live inexpensively in the country. I have in the Blesois a property that I do not occupy and I offer, with pleasure, to leave you the master of it as long as the war lasts. You will find there all the necessities of life even cheaper than here. I ask you, sir, to regard my offer as a testimony that I render to your virtues.
      I have the honor to be very perfectly, sir, your very humble and very obedient servant
      
       Leray de Chaumont
      
     